Fish C. J.
1, “Possession of land under a claim of ownership being prima ■facie evidence of title in the occupant, the latter, upon proof of such possession, and without showing complete title, may maintain against a wrong-doer an action for a trespass upon the property, committed while such possession • existed.’’ McDonough v. Carter, 98 Ga. 703 (25 S. E. 938) ; Southern Ry. Co. v. Thompson, 129 Ga. 367 (9), (58 S. E. 1044).
2. As there was evidence on the trial that plaintiff was in possession of the land under claim of ownership when the alleged trespass was committed thereon by defendant, and it not having been shown that plaintiff was not the owner, and as the evidence was sufficient to authorize a finding that the defendant municipality took a portion of the land for' public purposes, thereby diminishing the market value of the lot 'by an amount which might have been determined from the evidence, without'having first paid just and adequate compensation for. the same, the court erred in directing a verdict for the defendant, notwithstanding any doubt there may have been as to the sufficiency of the proof as to Other'damages claimed. Judgment reversed.

All the Justices concur.